Citation Nr: 0830508	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  08-09 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
squamous cell cancer of the nose with metastasis to the neck, 
lymph nodes, and lungs.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1969.

The instant appeal arose from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Newark, New Jersey, which denied a claim for service 
connection for squamous cell carcinoma of the nose with 
metastasis to neck, mandibular area, and lymph nodes.

This appeal has been advanced on the Board of Veterans' 
Appeals' (Board's) docket pursuant to 38 C.F.R. § 20.900(c) 
(2007).  


FINDINGS OF FACT

1.  A July 1998 Board decision denied the veteran's claim for 
service connection for skin cancer, to include as due to 
exposure to Agent Orange.

2.  Additional evidence submitted since the July 1998 Board 
decision, in particular private medical opinions dated in 
2008, were related to an unestablished fact necessary to 
substantiate the claim and raised a reasonable possibility of 
substantiating the claim.  

3.  The veteran's squamous cell cancer of the nose with 
metastasis to the neck, lymph nodes, and lungs is 
attributable to herbicide exposure in service.




CONCLUSIONS OF LAW

1.  The July 1998 Board decision which denied a claim for 
service connection for skin cancer is final.  New and 
material evidence sufficient to reopen the veteran's claim 
has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.156 (2007).

2.  The criteria for service connection for squamous cell 
cancer of the nose with metastasis to the neck, lymph nodes, 
and lungs are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In July 1998, the Board denied a claim for service connection 
for skin cancer because his claim that there was a causal 
connection between his skin cancer and exposure to either 
Agent Orange or extreme sunlight during Vietnam was based 
solely on lay opinion.  At that time, service treatment 
records were available for review, as were post-service 
private treatment records.  

Also of record was a March 1995 written statement from L. 
Silverman, M.D., indicating that if the veteran was exposed 
to excessive actinic damage during his tour of service in 
Vietnam, then some of his malignant skin changes may be 
attributed to his period of service.  The July 1998 decision 
is final.  38 U.S.C.A. § 7104(b) (West 2002).

In June 2006, the veteran reopened his claim for service 
connection for skin cancer due to sun or herbicide exposure.  
In the October 2007 rating decision currently on appeal, the 
RO considered the claim as one for service connection, not as 
a claim to reopen.  However, the requirement of submitting 
new and material evidence to reopen a claim is a material 
legal issue the Board is required to address on appeal 
despite the RO's action.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-
84 (Fed. Cir. 1996).  

The Court of Appeals for Veterans Claims (Court) has held 
that when the Board addresses a question not considered by 
the RO, the Board must consider whether the claimant had 
notice of that issue and whether the claimant would be 
prejudiced by lack of such notice.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In the instant case, the Board concludes 
that the veteran would not be prejudiced insofar as the claim 
is reopened herein. 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, with regard to both the claim to reopen and the 
underlying claim for service connection, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that there was any error with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and need not be further considered.  

The appellant is seeking to reopen his claim of entitlement 
to service connection for skin cancer.  The veteran contends 
that his skin cancer, diagnosed as squamous cell cancer of 
the nose with metastasis to the neck, lymph nodes, and lungs, 
is the result of exposure to herbicides in service while 
stationed in the Republic of Vietnam, or, alternately, is the 
result of sun exposure in service.  He testified that he did 
not wear sunscreen in service and that he was sunburned in 
service.  See April 1995 hearing transcript at 2-3.  

"New" evidence is that which has not been previously 
submitted and "material" evidence is that which is related 
to an unestablished fact necessary to substantiate the claim.  
If the evidence is new and material, the question is whether 
the evidence raises a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2007).  

The Board has reviewed the veteran's claim within the 
confines of the aforementioned legal guidelines.  The 
evidence of record at the time of the prior final denial in 
July 1998 included service treatment records which showed no 
significant complaint, treatment, or diagnosis referable to 
skin cancer.  Post-service medical evidence included private 
treatment records dated in 1992 to 1996, including pathology 
reports with diagnoses of basal cell carcinoma of the 
shoulder and a finding that squamous cell carcinoma arising 
in sun damaged skin of the jawline could not be ruled out.   

The present claim for benefits was initiated in June 2006.  
The new evidence includes a VA examination report, and 
private medical records and private medical opinions dated 
from 2006 to 2008, which show that the veteran has squamous 
cell cancer of the nose with metastasis to the neck, lymph 
nodes, and lungs.  See April 30, 2008 written statement from 
D.A. Fein, M.D., and June 17, 2008 written statement from S. 
Baredes, M.D.  The veteran has been assessed with Stage IV 
disease, terminal.  

Additional evidence also includes a May 2007 written 
statement from D.A. Richards, M.D., the veteran's oncologist, 
which described the veteran's skin cancer as "very unusual" 
because it was so aggressive and had such a quick recurrence.  
Dr. Richards' opined that the veteran's service in Vietnam 
and exposure to Agent Orange "may be a causative factor in 
his skin cancer."  

A December 2005 statement from J.E. Vine, M.D., the veteran's 
dermatologist, noted that the veteran's "exposure to intense 
sun" in Vietnam "may have contributed to the development of 
his more recent skin cancers and exacerbated his condition."  
In addition, Dr. Vine opined that "[o]ther factors and 
exposures during the patient's time spent in Vietnam may also 
have contributed."

In a May 2006 written statement, Dr. Fein, the veteran's 
radiation oncologist,  opined that the veteran "most likely 
has acquired his numerous skin cancers from a long history of 
skin exposure; however, he also spent a number of years in 
Vietnam and exposure there to the sun and other chemical 
and/or biological factors in Vietnam may have contributed to 
his skin cancers."  In April 2007, Dr. Fein noted that the 
veteran had "one of the most aggressive skin cancers that I 
have ever managed."  He also stated that "one might surmise 
that the Agent Orange may be a causative factor for this 
extraordinarily aggressive skin cancer; however, this may not 
be definitively concluded."  

In April 2008, Dr. Fein opined that "[d]uring the course of 
my practice of Radiation Oncology since 1989, [the veteran] 
clearly has the most aggressive case of skin cancer that I 
have ever encountered.  It is highly likely that due to 
aggressive and multiply [sic] recurrent nature of this tumor 
that the squamous cell carcinoma is a result of his exposure 
to Agent Orange."  Likewise, in May 2008, Dr. Richards 
provided a medical opinion stating that "[i]t is as likely 
as not that dioxin [Agent Orange] caused [the veteran's] 
cancer."  

In July 2008 Dr. Fein again provided a medical opinion, 
stating "I would like to emphasize although I cannot 
definitively state that [the veteran's] skin cancer is a 
result of exposure to Agent Orange, it is at least as likely 
as not that the development of his aggressive skin cancer, is 
a result of his exposure to Agent Orange in Vietnam."

The Board finds that this additional evidence, considered 
together with the evidence previously assembled, is 
sufficient to warrant reopening of the veteran's claim.  The 
additional evidence is "new" in that it was not previously 
before the Board when it last adjudicated the veteran's claim 
in July 1998.  The "new" evidence is also "material," 
inasmuch as it includes several medical opinions by different 
physicians which tend to show that the veteran's current skin 
cancer is a result of his exposure to Agent Orange in 
service.  New and material evidence having been submitted, 
the veteran is entitled to have his hearing loss claim 
considered de novo.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d) (2007).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

Service connection for malignant tumors is presumed if they 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  No complaints or diagnoses of squamous cell 
carcinoma of the face or neck are noted in the veteran's 
service medical records, and there is no evidence indicating 
that he was diagnosed as having malignant tumors within a 
year of his discharge from active duty in February 1969.  In 
fact, he was first noted to possibly have squamous cell 
carcinoma in June 1996 (over 27 years after separation).

A veteran who, during active military service, served in 
Vietnam during the period beginning in January 1962 and 
ending in May 1975, is presumed to have been exposed to 
herbicides.  See 38 U.S.C.A. § 1116.  The veteran's service 
treatment records confirm that he was stationed in the 
Republic of Vietnam.  He had one year of overseas service, 
and received (in pertinent part) a Vietnam Campaign Medal and 
a Vietnam Service Medal.  This is sufficient evidence that he 
served in Vietnam during the Vietnam era, and he is therefore 
presumed to have been exposed to herbicide agents.

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).  
Squamous cell carcinoma of the nose, neck, or face is not a 
listed condition for which presumptive service connection may 
be granted under the law.  Thus, despite the veteran's 
exposure to herbicides based on his service in Vietnam, 
presumptive service connection for this condition is not 
provided for under the law.  See 38 C.F.R. §§ 3.307(a), 
3.309(e).  

When determining whether skin cancer should be included as a 
presumptive disease due to herbicide exposure used in the 
Republic of Vietnam during the Vietnam era, VA reviewed the 
pertinent medical literature on the subject and gave great 
weight to reviews of medical evidence conducted by the 
National Academy of Sciences (NAS).  See 61 Fed. Reg. 41442 
(Aug. 8, 1996).  

The 1996 Federal Register notice reported that NAS felt that 
studies conducted after 1993, "while not providing 
suggestive evidence of an association with herbicide 
exposure, undermined the evidence of no association discussed 
in its first [1993] report, and thus warranted changing skin 
cancer from the 'limited/suggestive evidence of no 
association' category to the 'inadequate/insufficient 
evidence to determine whether an association exists' 
category."  Id. at 41448.  

The Secretary found that the credible evidence against an 
association between skin cancer and herbicide exposure 
outweighed the credible evidence for such an association, and 
determined that a positive association did not exist.

The "inadequate/insufficient evidence to determine whether 
an association exists" category is defined as meaning that 
the available studies are of insufficient quality, 
consistency, or statistical power to permit a conclusion 
regarding the presence or absence of an association with 
herbicide exposure.  68 Fed. Reg. 27630, 27631-32 (May 20, 
2003).  

The VA Secretary (based on findings by the NAS) recently 
reasserted that the credible evidence against an association 
between herbicide exposure and skin cancers outweighs the 
credible evidence for such an association, and has determined 
that a positive association does not exist.  See 72 Fed. Reg. 
32395  (June 12, 2007).  However, the NAS has continues to 
conclude that there is inadequate or insufficient evidence to 
determine whether an association exists between exposure to 
herbicides and skin cancer.  Significantly, there were no 
recent, relevant environmental or Vietnam-veteran studies 
published regarding basal-cell and squamous-cell (non 
melanoma) skin cancers.  Id. at 32398.

So, in essence, while VA finds that the credible evidence 
against an association between herbicide exposure and skin 
cancers outweighs the credible evidence for such an 
association, the NAS reports upon which VA bases its 
conclusions have found inadequate or insufficient evidence to 
determine whether an association exists between exposure to 
herbicides and skin cancer.  

Nevertheless, the veteran may still establish service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The Board 
acknowledges the numerous written and oral statements by the 
veteran to the effect that his squamous cell carcinoma of the 
nose and face is related to in-service exposure to 
herbicides.  However, while laypersons are certainly capable 
of providing evidence of their own symptomatology, they are 
generally not capable of opining on matters requiring medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Nonetheless, the Board finds that service connection for skin 
cancer is warranted in this instance.  This is so because the 
positive medical evidence of a nexus between the veteran's 
skin cancer and herbicide exposure in service is at least in 
equipoise with any negative evidence.  The Board finds 
particularly probative and persuasive (1) the April 2008 and 
July 2008 opinions of Dr. Fein that it was "highly likely" 
and "as likely as not" that the veteran's squamous cell 
carcinoma was a result of his exposure to Agent Orange; and 
(2) the May 2008 opinion of Dr. Richards that "[i]t is as 
likely as not that dioxin [Agent Orange] caused [the 
veteran's] cancer."

The Board finds persuasive the fact that more than one 
specialist in oncology provided a positive medical opinion.  
There is no negative medical opinion which specifically 
addressed the veteran's circumstances.  

To the extent that the Secretary's conclusion that, for 
presumptive service connection purposes, there is no 
relationship between skin cancer and herbicide exposure, 
weighs against the claim, the Board finds that this generic 
conclusion, which does not address the veteran's specific 
medical history and is based on NAS reports which conclude 
that there is inadequate or insufficient evidence to 
determine whether an association exists between exposure to 
herbicides and skin cancer, is at least in equipoise with the 
positive medical evidence which supports the claim.

In this regard, the Board finds the opinions of Dr. Fein and 
Dr. Richards to be more probative as those physicians are the 
veteran's treating oncologists and they have therefore 
provided medical opinions with the benefit of the knowledge 
of the veteran's specific medical history.  This is 
particularly clear in Dr. Fein's statements wherein he 
detailed the history, treatment and severity of the veteran's 
skin cancer.  See Dr. Fein's April 2008 written statement.  

Further, the Board finds the opinions of Dr. Fein 
particularly probative and persuasive as he provided a 
rationale for his conclusion that the veteran's skin cancer 
was the result of herbicide exposure.  Specifically, he noted 
the incredibly aggressive nature of the veteran's cancer 
("it is undoubtedly the most aggressive skin cancer that I 
have treated") and the fact that the cancer has had multiple 
recurrences as the reason why the veteran's cancer was the 
result of Agent Orange exposure.  Significantly, Dr. Fein has 
been practicing radiation oncology almost 20 years.

The Board finds that the evidence is at least in equipoise on 
the question of whether the veteran's squamous cell cancer of 
the nose with metastasis to the neck, lymph nodes, and lungs 
was incurred as a result of herbicide exposure in service.  
Dr. Fein's and Dr. Richards's opinions were based on a 
familiarity with the veteran's medical history, and, in the 
case of Dr. Fein, were provided with a thorough and detailed 
opinion about a disorder within his area of medical expertise 
that was consistent with competent evidence of record.  

Applying the benefit of the doubt rule, the Board therefore 
concludes that service connection for the veteran's squamous 
cell cancer of the nose with metastasis to the neck, lymph 
nodes, and lungs, is warranted.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 53-55 (1990).  




ORDER

Service connection for squamous cell cancer of the nose with 
metastasis to the neck, lymph nodes, and lungs is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


